Name: Commission Regulation (EEC) No 1637/86 of 28 May 1986 amending Regulation (EEC) No 628/86 authorizing the Kingdom of Spain temporarily to increase import duties on sunflower oil-cake falling within subheading 23.04 B of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 5 . 86 Official Journal of the European Communities No L 144/25 COMMISSION REGULATION (EEC) No 1637/86 of 28 May 1986 amending Regulation (EEC) No 628/86 authorizing the Kingdom of Spain temporarily to increase import duties on sunflower oil-cake falling within subheading 23.04 B of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 75 (5) thereof, Whereas Commission Regulation (EEC) No 628/86 ('), authorized Spain, for the period from 1 March to 30 April 1986, to increase import duties on sunflower oil-cake to avoid disturbance of its internal market in such oil-cake in the light of developments on the world market ; Whereas available data on forward delivery prices of sunflower oil-cake show that prices have levelled off at or around the levels of March 1986 ; whereas, under such circumstances, the measures should be extended until the end of the current marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 The date '30 April 1986' in Article 1 of Regulation (EEC) No 628/86 is hereby replaced by '31 July 1986'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 30 April 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 1986. For the Commission Frans ANDRIESSEN Vice-President 0 ) OJ No L 60, 1 . 3 . 1986, p. 7 .